Citation Nr: 0534885	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-20 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hand 
disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in August 2001.  The Board reopened the 
previously denied back claim in September 2002.  In June 
2005, the RO granted service connection for tinnitus and 
assigned a 10 percent disability evaluation, effective from 
December 1997.  Consequently, the issue of service connection 
for tinnitus is not longer before the Board on appeal.  


FINDINGS OF FACT

1.  Degenerative joint disease of the wrists and thumbs is 
related to service.

2.  Bilateral carpal tunnel syndrome is not related to 
service.

3.  The veteran's current degenerative joint disease of the 
lumbar spine is related to service. 


CONCLUSIONS OF LAW

1. Degenerative joint disease of the wrists and thumbs was 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Bilateral carpal tunnel syndrome was not incurred in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Degenerative joint disease of the lumbar spine was 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has not alleged 
that disease or injury was incurred in combat.  He states 
that he fell off of a tank, in Germany. Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The veteran states that he fell off of a tank in service in 
Germany, and that in doing so, he injured his hands and back.  
The veteran is competent to provide evidence of what he 
experienced, see, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In addition, there is no evidence refuting the 
veteran's recollections.  Moreover, the National Personnel 
Records Center has reported that any additional service 
medical records that may have been on file at that facility 
would have been accidently destroyed in a fire at that 
facility, and attempts to obtain additional clinical records 
of the veteran's reported treatment following this reported 
injury have been unsuccessful.  Consequently, the Board 
concludes that there is sufficient competent evidence that 
the veteran fell off a tank during his active military 
service.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (where service medical records are presumed destroyed, 
the Board's obligations to explain its findings and consider 
carefully the benefit-of-the-doubt rule are heightened). 

The only available service medical records are the veteran's 
service entrance and discharge examination reports.  Both 
show histories of hand complaints.  Neither reports a hand or 
back disease or injury.  There is a notation of complaints of 
painful joints of both hands on the service discharge 
examination.  There is also a report of rheumatoid arthritis 
in September 1954, in relation to complaints of pain in the 
small joints of the hands.  Rheumatoid arthritis is a disease 
that is subject to the 1-year presumption rule, see 
38 U.S.C.A. § 1112(a)(1), 38 C.F.R. § 3.307, 3.309(a) (2005), 
but that diagnosis is not replicated in any of the other 
post-service reports, there was no X-ray evidence of it at 
the time, and it is not diagnosed currently.  On the 
contrary, there is an impression now concerning the hands, 
and it is based on X-rays.  The impression is early 
osteoarthritic degenerative changes of the wrists which 
primarily affects the carpometacarpal joints of both thumbs.  

On the issue of service incurrence of the diagnosed early 
osteoarthritic degenerative changes of the wrists which 
primarily affects the carpometacarpal joints of both thumbs, 
there is a January 2003 VA medical opinion to the effect that 
it started in basic training and was aggravated by the 
in-service fall off of the tank.  There is no medical opinion 
of record showing that this diagnosed disability was not 
incurred or aggravated in service.  Accordingly, the Board 
will grant service connection for degenerative joint disease 
of the wrists and thumbs.  

In another January 2003 VA examination - this one a 
neurological examination - the examiner referred to bilateral 
hand numbness and tingling and concluded that this was not 
related to the history of a fall, related by the veteran.  
The examiner added that nerve conduction studies might help 
to elucidate the nature of this problem.  Nerve conduction 
studies were conducted in February 2003 and were interpreted 
to be consistent with bilateral carpal tunnel syndrome.  The 
only medical opinion specifically addressing the complaints 
of bilateral hand numbness and tingling is contained in the 
January 2003 VA neurological examination report, and the 
complaints of bilateral hand numbness and tingling have been 
attributed to bilateral carpal tunnel syndrome.  
Consequently, the Board concludes that the preponderance of 
the evidence is against granting service connection for the 
diagnosis of bilateral carpal tunnel syndrome.

Back disability is shown in 1992. There were no notes or 
history concerning the veteran's back on service separation 
examination and his back was normal at the time.  At the time 
of the 1992 report, the veteran stated that he had fallen 
from a tank in service and had low back pain.  


In the report of a VA general medical examination conducted 
in April 2000, the examiner indicated that it was not clear 
whether the findings were strictly related to the previous 
incident in 1954, reported by the veteran, versus secondary 
gain.  The report of an April 2000 VA back examination 
referred to a mild L4 anterior compression fracture and 
indicated that this was not the etiology of the veteran's 
complaints.  Severe degenerative joint disease with right 
scoliatic deformity was also noted, and the examiner reported 
that there might be a component of high functional overlay.

Then, August 2000, Dr. Frank, a private physician, stated 
that the veteran's symptoms started after a low back injury 
in service.  After reviewing records and examining the 
veteran, he felt that the veteran suffered fractures of L4 
and spondylosis of L3 as a result of the back injury in the 
fall in 1953.  Dr. Link also provided a list of injuries - 
including diagnoses involving the lumbar segment of the spine 
- and an opinion in July 2000 to the effect that the injuries 
listed were the direct result of the fall sustained by the 
veteran during military service.

A chiropractor, who had begun treating the veteran after an 
accident in 1994, reported in June 2000 that the veteran had 
fracture of L4 and spondylosis of L3 sustained in a fall from 
a tank while in the Army, and that this pre-existed the 1994 
injury.  In April 2001, another chiropractor reported that 
X-rays revealed a compression fracture of L4 and degenerative 
changes in the mid to lower lumbar spine, and that this was 
consistent with falling from the tank being the mechanism of 
injury.  

A VA physician in January 2003 opined that it was at least as 
likely as not that the veteran's spinal condition with L4 
compression fracture was related to his service-connected 
fall.  In May 2003, another private physician stated that the 
veteran had a chronic lumbosacral strain and osteoarthritis 
and spinal stenosis which appeared to be a service-connected 
injury.  

In short, after the VA examiners in April 2000 initially did 
not ascribe the veteran's back complaints and disability to 
the reported in-service fall, the subsequent medical opinions 
of record consistently conclude that the veteran's back 
disability, most recently diagnosed as degenerative joint 
disease with a history of L4 compression fracture, is related 
to the reported in-service fall.  In light of the above, the 
Board concludes that the evidence supports granting service 
connection for degenerative joint disease of the lumbar 
spine.  The preponderance of the evidence supports the claims 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In the May 2004 and 
October 2005 letters from the RO to the claimant, the 
claimant was specifically advised of the type of evidence 
that would establish the claims, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence. The claimant was also specifically provided notice, 
in the October 2005 letter, that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the June 2005 statement of the 
case.

The VCAA was not in effect at the time of the initial 
adjudication.  After the rating decision was promulgated the 
RO provided explicit section 5103(a) notice to the claimant. 
The Board finds that the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain. In that regard, after the notice, the AOJ 
obtained additional VA and other medical records. The 
claimant was also afforded VA examinations. The process 
carried out during the course of the claim and appeal 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing 
of the notice did not affect the essential fairness of the 
adjudication. Id.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In this case, VA has made reasonable efforts to 
develop the record. The veteran has been examined.  Service 
medical records and private and VA medical records have been 
obtained. The Board notes that the Board had received 
authorization to obtain records from Drs. Miller, Frank, and 
Link in May 2003, but that the authorization to obtain them 
was only for 180 days, and such time expired before the case 
was remanded to the appeals management center pursuant to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir 2003).  The veteran was sent another 
authorization request in May 2004, but he did not respond.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for a degenerative joint 
disease of the wrists and thumbs is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a degenerative joint 
disease of the lumbar spine is granted.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


